 

Exhibit 10.1

 

Amendment No. 1 To Employment Agreement

Dated July 27, 2018

 

This Amendment No. 1 to Employment Agreement (this “Amendment”) is entered into
as of the date first set forth above, by and between NOVO INTEGRATED SCIENCES,
INC., a Nevada corporation (the “Company”) and Christopher David (“Executive”).

 

WHEREAS, the Company and Executive are parties to that certain Seven (7) Month
Employment Agreement, dated as of December 29, 2017 (the “Original Agreement”)
and now wish to amend the Original Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.Amendments. Pursuant to Section 8 of the Original Agreement, the Original
Agreement is hereby amended as follows:

 

  (a) The words and number “seven (7) month” in the introductory paragraph of
the Original Agreement, in recital D of the Original Agreement, and in Section
6(d) of the Original Agreement are each hereby replaced with the words and
number “eleven (11) month”.         (b) The dates “July 30, 2018” in Section 2
and Section 6(b) of the Original Agreement are each hereby amended to read
“November 30, 2018”.

 

2.Acknowledgement. The parties acknowledge and agree that the intent of this
Amendment is to extend the term of the Original Agreement to November 30, 2018,
but to otherwise make no other changes to the Original Agreement.

 

3.Miscellaneous.

 

  (a) Defined terms used herein without definition shall have the meaning given
to them in the Original Agreement.         (b) This Amendment and the rights and
obligations of the parties hereto shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada without application
of the conflicts of laws provisions thereof.         (c) This Amendment shall be
deemed part of, but shall take precedence over and supersede any provisions to
the contrary contained in the Original Agreement.  Except as specifically
modified hereby, all of the provisions of the Original Agreement, which are not
in conflict with the terms of this Amendment, shall remain in full force and
effect.         (d) This Amendment may be executed in any number of counterparts
and by the parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. A signed copy of this Amendment delivered
by facsimile, e-mail or other means of electronic transmission shall be deemed
to have the same legal effect as delivery of an original signed copy of this
Amendment.  

 

[Signatures appear on following page]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered on the date first above written.

 

  NOVO INTEGRATED SCIENCES, INC.         By: /s/ Michael Gaynor   Name: Michael
Gaynor   Title: Secretary         Christopher David         By: /s/ Christopher
David   Name: Christopher David

 

   

 

 